DETAILED ACTION
This Office action is responsive to the following communication:  Request for Continued Examination filed on 23 April 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “structured sheet music data comprising compositions, each composition comprising elements”, “vectors, within the multi-dimensional vector space, representing elements extracted from a corpus of structured music data, wherein musically similar elements extracted from the corpus are represented by vectors that are clustered together in the multi-dimensional vector space”, “generates vectors representing each composition by averaging the vectors representing each element in the composition”, and “generates metadata characterizing each composition based on the comparisons of the vectors representing each composition”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/